DETAILED ACTION
This action is responsive to the Applicant’s response filed 5/24/22.
As indicated in Applicant’s response, claims 1 has been amended, claim 18 cancelled and claim 21 added.  Claims 1-17, 19-21 are pending in the office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7, 10, 13-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al, USPubN: 2005/0132306 (herein Smith).
	As per claim 1, Smith discloses a method to adjust operation of a plasma processing tool, comprising: 
	before preventative maintenance (PM) for the plasma processing tool (see para 0707; maintenance and repair of processing tools – para 0044; claim 80, pg. 62), operating the plasma processing tool (plasma etch, plasma reactor - para 0044-0045) to run a process on a first test wafer (test wafer – Fig. 14) that is not a production wafer; and measuring pre-PM operational data (pre-measurement – 33-4-1, 33-4-3 – Fig .14; pre-measurement 12503 – Fig. 60; pre-measurement 17443 – Fig. 109) associated with the process during the operating; and 
	after the PM for the plasma processing tool, operating the plasma processing tool to run the process on a second test wafer (test wafers, drift and shifts over a number of wafers processed – para 0044; lithography process flow … from test wafers – para 0538; para 0520-0521; test wafers and calibration methods – para 0541, 0548 and Fig .67; test wafers – para 0614, 0636, 0681 -Note1: test wafers used to characterize pattern dependencies to simulate performance and electrical parameters of a process flow using wafer state data and processing results over a number of wafers – para 0044; use of test wafers, para 0492; test wafers, para 0520, 0521, 0525, 0545, 0576 – reads on operating the plasma processing tool to run the process on a second test wafer, subsequent to the PM operation and measurements obtained from processing a first test wafer  ) that is not a production wafer; measuring post-PM operational data (see Note1; see pre and post measurements - para 0525; see calibration tool and test wafers per Fig. 57A, 58, 60) associated with the process during the operating; 
	applying a prediction model (process model prediction … performs extractions and predicts – para 0593-0594; etch model prediction – para 0485, 0539; lithograph model prediction – para 0487; Fig. 113) to the pre-PM operational data (see first test wafer and pre-measurements from above) and the post-PM operational data (see second test wafer and pre, post measurement from Note1) to generate an estimated difference (see variation from below) in a product parameter (model … helpful in predicting … interconnect levels … variation of interconnect features – para 0017; predicting … feature dimension variation – para 0037; variation … predetermined interconnect level – para 0039; model used to predict or simulate … process-induced variation in wafer state parametrs and variation in electrical parameters – para 0044; predict … thickness variation - para 0080-0081; models to predict … dimension variation – para 0155-0156; thickness variation – para 0232-0233, 0235; variation in feature thickness – para 0282; process model … to predict .. corresponding variation … film thickness, surface profiling, sheet resistance or capacitance – para 0291-0292; para 0313-0314; para 0317; predict … manufactured variation in physical and electrical parameters … using the model – para 0517) of a production wafer (e.g. Fig. 13A, 13C), 
	the prediction model (model prediction … performs extractions and predicts – para 0594; prediction component 300- Fig. 10A) being configured to provide an estimate for the product parameter (predict the manufactured variation … process variation … used to estimate printed feature size – para 0517; models … thickness and width prediction … interconnect wires …  estimate of wire RC – para 0642, 0645; feature variation … models to … determine the interconnect RC … estimate on the RC – para 0647; calibration models to predict … process variation … interconnect metrics … electrical models … first pass estimate – para 0685, 0687; non-uniformity – para 0755) based upon measured operational data (see first test wafer and second test wafer measurment from above) without requiring data associated with a production wafer (Note2: use of test wafers reads on operational data measured without actual run of any production wafer); and
	adjusting one or more control settings ( mask correction, modify the design file … generate the layout … to reflect the feature width variation, timing – para 0476; mask and associated optics – para 0596; feature width … should be positioned … topographcial variation could aid … geometries … may be modified … compensate for topography effects – para 0619-0620) for the plasma processing tool (para 0475; Fig. 50A) to compensate (compensate … distortions, compensate … width variation – para 0477; tool adapts … associated optics to compensate for this variation – para 0596; compensate for topography effects – para 0620; compensate for non-uniformity -  para 0755) for the estimated difference ( see variation from above) in the product parameter.
	As per claim 2, Smith discloses method of claim 1, wherein the measuring is performed using one or more sensors (calibration tool, sensor B, C, E – Fig. 122A, 122B; sensor 17220 – para 0741) associated with (para 0579, 0741) the plasma processing tool.
	As per claim 5, Smith discloses method of claim 1, wherein the one or more control settings are configured to adjust process parameters (para 0476, 0619-0620, 0596, 0755; adjusting the weighting parameters – para 0350 ; Adjust wa and wb in the layout – Fig. 86A; adjust linewidth 14820 – Fig. 95;adjust laytout parameters, densisty – para 0293; adjust dummy fill – para 0438; para 0498; adjust to within die film thickness variation – para 0593, 0596; adjust radial pressure – para 075p) for a process chamber for the plasma processing tool.
	As per claim 7, Smith discloses method of claim 5, wherein the one or more control settings are associated with at least one of microwave (MW) power, radio frequency (RF) power, gas chemistry flows (settngs … gas composition – para 0758; gas composition – para 764; Oxide dummy fill – Fig. 20B), direct current (DC) biases (drive current 12576 – Fig. 61D; transistors and supply power – para 0449), chamber pressure, or chamber temperature.
	As per claim 10, Smith discloses method of claim 1, wherein the prediction model is configured to estimate a critical dimension (critical feature dimensions - para 0444; CD – para 0446) as the product parameter.
	As per claim 13, Smith discloses method of claim 1, wherein the prediction model (calibration process … pattern sensitivities … models …used to predict … trench  geometries… predict impact on electrical characteristics – para 0823) is based upon a determination of control settings (adjustments to interconnect metrics, crosstalk/noise sensitive – para 0318; para 0687) that are most sensitive for the product parameter (geometries, electrical characteristics – para 0823) being estimated using the prediction model.
	As per claim 14, Smith discloses method of claim 1, wherein the prediction model (para 0823) is based upon a regression on data collected in multiple experimental runs (para 0170, 0259, 0698, 0743; calibration model … computational methods such as regression – para 0311, 0519, 0680) of the plasma processing tool (refer to claim 1).
	As per claim 15, Smith discloses method of claim 1, further comprising matching one or more control settings across multiple plasma processing tools (prediction for different tools … and compare the results – para 0812; calibration process … data may be from multiple tool settings, tools – para 0811).
	As per claim 19, Smith discloses method of claim 1, further comprising performing the preventative maintenance (maintenance and repair of process tools – claim 80, pg. 62; para 0707; maintenance and repair – para 0044).
	As per claim 20, Smith discloses (method of claim 19), wherein the preventative maintenance comprises at least one of replacing consumable parts (see maintenance of tools and consumable sets – para 0044), performing clean operations (see polishing – para 0044; schedule … chamber clean operation – para 0810; polishing head to be adjusted – para 0755) such as a wet clean operation, or pulling and re-sealing vacuum connections.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Smith et al, USPubN: 2005/0132306(herein Smith) in view of Tesauro, USPN: 6,077,387 (herein Tesauro) and Guha et al, USPubN: 2018/0247798 (herein Guha)
 	As per claims 3-4, Smith discloses method of claim 2, wherein the one or more sensors are located, inside the process chamber (in-situ sensing – para 0741), 
	Smith does not explicitly disclose that sensor measurement is performed outside a process chamber for the plasma processing tool or both outside and inside the process chamber;
	wherein the one or more sensors comprises an optical emission spectrometry (OES) sensor
	Smith discloses metrology measurement in in line, in-situ and off-line mode (para 0662, 0702) with setting of metrology sensor (Fig. 101A) to measure state of electrical crcuits (Fig. 28-29) and process interconnects (para 0533; Fig.122A, 0122B; metrology tool – para 0704) via servers/sites (para 0723, 0811; Figs. 27) remote from the context of plasma chamber
	Tesauro discloses sensor device (Fig. 1) using light or optical sensor (sensor 11 – Fig. 1) placed outside of a chamber (see Abstract) to avert extreme conditions (col. 1 lines 40-67) inside the chamber and to detect (via a window – col. 3 li. 15-22; col. 1, li. 62-67) light emission external to the plasma (col. 4 li. 44 to col. 5 line 3; optical sensor 11 - Fig. 8); the fluorescent light detecting thereby assisting outside control to correct etch state or stop plasma process conditions derived from the optical sensing (col. 7 li. 6-20)
	Machine learning applied to sensor captured data is shown in Guha (para 0049) per a multivariate reactor processing (Fig. 1, para 0049; Figs 7-8) with compensation vector (para 0007) to implement adjustment (Fig. 6, 7A, 9) using metrology sensor as well as OES sensor (para 0052) whereby plasma related properties can be related to OES in regard to chamber state, energy applied or deposition power.
	Based on the amount of illumination and energy provided from heat to support chamber operation and associated sensor measurement geared for optical correction ( par 0470-0471; 0477) in Smith,.t would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement external detection of data to support metrology measurement in Smith’s approach so that sensor emplacement for such measurement is located outside a process chamber of plasma processing tool- as set forth in Terauso - or both outside and inside the process chamber, using an optical emission spectrometry sensor – as per Guha use of OES; because
	sensors placed outside of a plasma chamber in part could be spared the extreme envirionmental conditions inside the chamber, would be able to detect optical emission via a glass window to support the optical measurement of a plasma emission process, and could also provide sensed information on electrical signalling as well as interconnect status relevant to changes or communicated status from inside the chamber (e.g. in-situ sensing) with external controller, for various diagnostic purposes such as spectrometry-based derivation of a fault or critical state of the plasma process to trigger corrective signals from a external controller as set forth above, including OES type of metrology data which can be analyzed to improve internal dynamics and component or process state such as gas, heat, pressure, electrical bias and plama composition in support for diagnosis or corrective endeavor associated with chamber/reactor based additive manufacturing.
	As per claim 6, Smith does not explicitly disclose (method of claim 5), wherein the adjusting comprises adjusting a plurality of control knobs for the plasma processing tool.
	Similar to Smith’s use of prediction models to overcome drifts, variations and deviation in the measured processes per the wafer-to-wafer runs, vector compensation model is shown in Guha (Fig. 6, 7A, 9; para 0007) where ML insights derived from the compensation model (e.g. chamber variations or physical drifts - paa 0107-0108; Fig. 4) are used toward implementing adjustments to the conventional manual use physical control knobs (tuning knobs 134- Fig. 1; 33 para 0102-0103, 0109).
	As controls for a chamber operation and internal state can be programmatic, equipment- based, wirelessly conducted and physically implemented, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement sensor-based formation of metrology data and analytics model associated therewith in Smith’s calibration and maintenance approach, so that determined adjustment as a result from the analysis and correlation algorithms (vector-based, or predictive model for difference compensation) would be directed for adjusting physical controls from at least one plurality of control knobs for the plasma processing tool, the control knobs adjustements per Guha’s compensation model approach from above; because
	physical knobs adjust or manual tuning based thereon (knob adjust motion) can compensate for any operational discrepancies or overcome any drifts observed from internal ambient state and process-related material, components, settings relevant to captured wafer/chamber runtime behavior, where manual tuning using a physical knob can be performed in real-time by expediency of a human operator direct action (knob adjusting) endowed the operator with visual, audible, tactile contact and live perception or instant-decision making aligned with a desired intent/aim for controlling of a process or adjusting settings thereof.
	As per claim 11, Smith discloses method of claim 1, whereim the pre-PM operational data and the post- PM operational data each comprises at least one of optical emission spectrometry (OES) data (refer to claim 4), gas flow rate data (refer to claim 7), pressure data, or temperature data.
Claims 8-9 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Smith et al, USPubN: 2005/0132306(herein Smith) in view of Surana et al, USPubN: 2005/0032459 (herein Surana)
	As per claims 8-9, Smith does not explicitly disclose (method of claim 1), wherein the first and second test wafers comprise a blanket wafer having one or more material layers.
	wherein the one or more material layers comprise at least one of a silicon oxide layer or a polysilicon layer.
	Similar to lithographic process in manufacture of a semiconductor using oxide-coated silicon wafer in Smith  (para 0454, 0446), Surana discloses semiconductor wafer fabrication and layer by layer processing and qualifying; that is, Surana’s tool qualification and metrology (e.g. para 0057,0059) is used in association with modifying a process recipe related to semiconductor wafer process (see Abstract; para 0007-0008) using in-situ sensors for process-qualifying the tool (para 0025, 0040- 0041), for polishing the wafer platen (Fig. 5) or for implementing maintenance determination based on drifts and tool wear(Fig. 3; para 0043) where a blank wafer (para 0050) can be used as initial setting with in-situ metrology for qualifying, and where process layer include material such a silicon dioxide (para 0005, 0031); e.g. for oxide polishing.
	Therefore, based on the electrical depositon and chemical polishing process by Smith (see para 0383), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement calibration and preventive maintenance of wafer tools using metrology sensor and drift analysis in Smith’s ECD/CMP system so that processing and consolidating first and second test wafers (of a semiconductor additive fabrication) would make use of a blanket wafer - per Surana method - having one or more material layers wherein the one or more material layers associated with comprise at least one of a silicon oxide layer or a polysilicon layer as set forth in Surana; because
	material type and properties or its intrinsic response to chamber irradiation, combined with initial settings of a blanket wafer instance when formulated as input into a analytic tool or diagnostic supporting model can provide physical attribute as parametric impact to be consider in configuring wafer runs and metrology settings, notably when a blanket wafer fundamentally represents initial and generalized layered material or substrate that can be indexed and accordingly formulated into mathematical abstractions or expression of a diagnosis model, test wafers or wafer-by-wafer metrology validation or wafer tool certification procedure, or equipment state or process qualification algorithm, the likes of which adapted in a preventive maintenance endeavor, tools calibration and process diagnostic infrastructure in support for detection of process faults or equipment in need for repair, or the generating of most appropriate parametric control adjustments (e.g. on basis of inter-product or wafer deviations caused by response discrepancies of the selected material - such as silicon oxide type) and/or rendering of preventive maintenance decision to address any flaws being diagnosed via metrology analytics and instances of prediction models and correlative experimentation techniques.
Claims 12 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Smith et al, USPubN: 2005/0132306(herein Smith) in view of Johnson et al, USPubN: 2006/0006139 (herein Johnson)
	As per claim 12, Smith does not explicitly disclose (method of claim 1), wherein 
	the prediction model is based at least in part upon optical emission spectrometry (OES) wavelengths associated with etchants, passivates, or etch by-products associated with the process.
	Plasma process using OES or optical emission associated with spectrometry measurement is shown in Johnson as an improved OES technique (para 0004-0005; Fig. 5; para 0056), where the OES technique is for analyzing endpoint of a time-division multiplexed process associated with plasma processes (para 0024) where monitoring of the emission is based on a wavelength region selection associated with a first plasma emission from a first etch by product and a second wavelength region is selected based on another plasma emitting region, such that plurality of plasma emission regions can be correlated ato study dynamics of the time division process (Fig. 3-6).
	Therefore, based on the lithography depositing and polishing environment (par 0119-0120) in Smith to support fault detection (para 0695), model calibration (Fig. 12A), geometric, layout, parameter adjusting (Fig. 7) combined with computational regression methods (para 0519) and vector-based formulation (para 0323-0350), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement emission of plasma region associated with wafer-by-wafer process and metrology-based analytics in Smith infrastructure so that computational analytic model effecting prediction of process behavior as experimented as deviation or fault detection models would be configured with OES type sensors and capture of plasma responses in terms of vector formulation and mathematical settings based in part on optical emission spectrometry (OES) wavelengths associated with etch by-products - as set forth in Johnson - associated with the wafer process being monitored; because
	selection of a given plasma emission corresponding to a OES wavelength among other plasma emission regions in accordance to etch-by-product emission capture as set forth above would enable analytic heuristics to correlate significance between state and amount of plasma emission regions in order to derive consistency among plasma region responses or correspoinding deviation against pre-established optical emission norms, the latter provided as feedback to derivation of insights supportive of a diagnosis or suggestive of a corrective action directed at the plasma process bearing direct impact from the very material and chamber settings.
Claims 16-17, 21 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Smith et al, USPubN: 2005/0132306(herein Smith) in view of Baseman et al, USPubN: 2014/0031969 (herein Baseman) 
	As per claims 16-17, Smith discloses (method of claim 1), further comprising, 
	after the PM for the plasma processing tool, repeating the operating, measuring, storing, applying, and adjusting until a target result is achieved for the product parameter;
	wherein the target result comprises an estimated difference that is within an acceptable difference amount. 
	Smith discloses computational methods, regression/learning algorithms (e.g. neural network learning – para 0311 , 0519, 0680) to support the calibration and lithographic parameter adjustment system via iterative wafer runs, measurement and assessment of results in part based on prediction model (para 0823) and data collected in multiple experimental runs (para 0170, 0259, 0698, 0743; calibration model … computational methods such as regression – para 0311, 0519, 0680) of the plasma processing tool; hence regressive training and effect of comparing experimental/trained data from wafer runs across multiple tools (prediction for different tools … and compare the results – para 0812; calibration process … data may be from multiple tool settings, tools – para 0811); e.g. predicted feature values with collected values (para 0492), to reduce difference (between predicted and measured data) or minimizing impact of features/parameter variation, drifts (para 0288, 0299); hence, repeating steps of measuring, storing, model applying, comparing and adjusting until a target result (optimum design, or expected resuts for consumable sets – claim 83, pg. 63; paa 0045) is achieved is recognized.
	Baseman discloses semiconductor manufacturing and metrology-based error prediction process using predictive model in form of regressive vector-based training (Fig. 8; vector regression SVR - para 0022, 0029) across multiple chambers (para 0034)  with steps of configuring wafer runs per a wafer-to-wafer (R2R – para 0024) mode, repetitively re-asssessing model outcomes per a metrology cross-validation (para 0037-0046) and regressively comparing prescribed/expected value (para 0052; claim 2 pg. 10) with actual measurements – e.g. for different chambers instances (para 0037) – to adjust the process variables (para 0065) to adapt to process drifts or variation (para 0027-0028;regression – para 0029) in reference to an objective function.  Hence, repeating wafer runs, and cross-validation comparing actually measured data with predicted or reference data in order to determine if the difference reaches a desirable result (desired film thickness, wafer quality – para 0052; complete confidence – para 0069) is recognized.
	Therefore, based on Smith’ s plasma runs and model outcomes used for reducing defference (para 0299) in parametric measurement and predicted value therof, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Smith’s tool calibration using computational methods and regressive validation of predicted data on basis of plasma wafer-to-wafer test measurment so that after each pre-measurement (PM using a test wafer) by the plasma tool, the process performs repeating the operating, measuring, storing, applying, and adjusting until a target result – as shown in Baseman’s vector regression - is achieved for the product parameter,  the target result being an estimated difference that is within an acceptable difference amount; because
	learning models, via use of vector-based computational method, neural network effecting regression evaluation over predicted, desired or expected metrics on basis of metrology data, actually obtained wafer process measurements as set forth above not only determine variation or difference between expected data, re-integration of the difference into a model input to progressive reduce the difference or input/output drift, but would also factor-in lithographic variable or configuration setting caused by environmental, material variation, operational drift or impact caused thereby, so that effect of progressive finetuing of training data would progressively reconcile obtained measured output with the expected outcome or predicted values set being trained with each model run, the achieved effect of minimizing difference as a target to conclude the training paradigm, in the sense that it represents ultimate realization of parameter input set as best configuration settings (for plasma etching process) or adopted solution to the purpose for resource optimization, fault minimizing associated with Smith’s preventive maintenance and calibration of tools.
	As per claim 21, Smith does not explicitly disclose (method of claim 1), further comprising: 	(i) before the PM for the plasma processing tool, operating the plasma processing tool to run the process on a first production wafer before measuring a pre-PM product parameter of the first production wafer using a metrology tool; 
	(ii) after the PM for the plasma processing tool, operating the plasma processing tool to run the process on a second production wafer before measuring a post-PM product parameter of the second production wafer using the metrology tool; and 
	(iii) determining whether a difference between the pre-PM product parameter and the post-PM product parameter is within an acceptable difference amount.
	As for (i) and (ii), use of a first test wafer as part of the before PM operation (refer to claim 1) entails plasma processing performed before measuring the pre-PM version of a first production run; and operating the plasma processing tool to run the process on a second production wafer using a second test wafer (refer to claim 1) entails plasma processing performed before measuring a post-PM product parameter of the second production wafer
	Calculating an estimated difference – as per (iii) - between the pre-PM product parameter and the post-PM product parameter is within an acceptable difference amount falls under the ambit of achieving a target result (from a processing tool repeating operating, measuring, adjusting …) which contains an estimated difference that is within an acceptable difference amount as set forth in the 103 rationale of claims 16-17 from above.
	Hence, use of pre-PM processing and post-PM processing to respectively capture measurement data and determining each time a difference between pre-PM product parameter and the post-PM product parameter would be deemed an obvious repeated sequence as set forth in the rationale of claims 16-17 from above, to achieve a target result.
Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
	The Applicants’ arguments for raising deficiencies of Moyne in reference to the newly added language of claim 1 are deemed non-commensurate with the adjusted state of the rejection now being necessitated by the claim changes; and the merit of the arguments is deemed MOOT in light of the latest Office action, in which Moyne, Kurasawa, Moshehi is or are no longer cited.
	The claims as currently amended stand rejected as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

July 10, 2022